Exhibit 10.2
 
AMENDMENT NO. 1


NUCOR CORPORATION
2005 STOCK OPTION AND AWARD PLAN


THIS AMENDMENT NO. 1 (this “Amendment”) to the Nucor Corporation 2005 Stock
Option and Award Plan (the “Plan”) is adopted as of the 5th day of September,
2007, by NUCOR CORPORATION, a Delaware corporation (the “Company”).
 
Statement of Purpose
 
The Company maintains the Plan to provide incentive compensation to senior
officers of the Company. The Company desires to amend the Plan to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986.
 
NOW, THEREFORE, the Company does hereby declare that the Plan is hereby amended
effective as of the date hereof as follows:
 
1. Section 4.4(d) of the Plan is amended to read as follows:
 
“(d) Unless an earlier payment date is specified in the Award Agreement for the
Participant’s Restricted Stock Units, the vested Restricted Stock Units credited
to a Participant’s Restricted Stock Unit Account shall be paid to the
Participant, or in the event of the Participant’s death, to the Participant’s
Beneficiary, no earlier than fifteen (15) days and no later than ninety (90)
days after the date the Participant terminates service as a member of the Board
or separates from service as an Employee, as applicable; provided, however, in
no event will distribution be made to Participant who is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) and the regulations
thereunder, prior to the date which is six months after such Participant’s
separation from service or, if earlier, such Participant’s death. The form of
payment shall be one share of the Company’s common stock for each Restricted
Stock Unit credited to the vested portion of the Participant’s Restricted Stock
Unit Account and cash for any fractional unit.
 
If permitted under the terms of the Award Agreement for the Participant’s
Restricted Stock Units and in accordance with procedures established by the
Committee, but in no event later than the later of (i) December 31, 2007 or (ii)
thirty (30) days after the date an individual initially becomes a Participant
under the Plan, the Participant may elect a single sum payment of the
Participant’s Restricted Stock Unit Account or payment in installments over a
term certain of either three (3) or five (5) years. Any such election shall
apply to a Participant’s entire Restricted Stock Unit Account and shall be
irrevocable. In the event a Participant fails to make a valid method of payment
election, distribution of the Participant’s Restricted Stock Unit Account shall
be made in a single sum payment of shares of Company common stock and cash for
any fractional unit credited to the Restricted Stock Unit Account.”

 




--------------------------------------------------------------------------------




2. Section 4.8 of the Plan is amended to read as follows:
 
“Section 4.8. [Intentionally Deleted.]
 
3. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.
 
IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by its duly authorized officer as of the day and year first above written.
 

 
NUCOR CORPORATION
         
By:
/s/ Terry S. Lisenby  
Name:
Terry S. Lisenby  
Title:
Chief Financial Officer, Treasurer and Executive     Vice President

 
2

--------------------------------------------------------------------------------

